     Case 2:20-cr-00054 Document 26 Filed 03/13/20 Page 1 of 2 PageID #: 122



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   CHARLESTON DIVISION


UNITED STATES OF AMERICA,

                               Plaintiff,

v.                                                    CRIMINAL ACTION NO. 2:20-cr-00054

NEDELTCHO VLADIMIROV,

                               Defendant.



                                   ORDER OF REFERENCE


       Pursuant to 28 U.S.C. §§ 636(b)(1)(A) and 636(b)(1)(B), it is ORDERED that this action

be, and hereby is, REFERRED to United States Magistrate Judge Omar J. Aboulhosn for the

purpose of doing all things proper to hear and determine or make recommendations for disposition

of any pretrial motions filed in this case including, without limitation, conducting a hearing on the

motions, if necessary, and entering into the record a written order setting forth the disposition of

the motion or recommendation for disposition, as the case may be. Specifically excluded from

this Order of Reference are: 1) motions to continue trial; 2) motions to suppress evidence; and 3)

motions in limine.

       IT IS FURTHER ORDERED that the period from the filing of the motions referred to

herein through the date that the Court makes a determination with respect to such motions, be

excluded in computing the time within which the trial of the offenses charged in the indictment

must commence, in accordance with the provisions of 18 U.S.C. §§ 3161(h)(1)(D) and

3161(h)(1)(H). See Henderson v. United States, 476 U.S. 321, 330 (1986).

                                                 1
    Case 2:20-cr-00054 Document 26 Filed 03/13/20 Page 2 of 2 PageID #: 123




       The Court DIRECTS the Clerk to send a copy of this Order to Magistrate Judge

Aboulhosn, the Defendant and counsel, the United States Attorney, and the United States

Probation Office.
                                        ENTER:       March 13, 2020




                                          2
